                                          Case 5:19-cv-07942-BLF Document 28 Filed 12/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        IAN ANTHONY BULANDR,                             Case No. 19-07942 BLF (PR)
                                  11
                                                      Plaintiff,                         ORDER DENYING MOTION FOR
                                  12                                                     POSTPONEMENT OF DEPOSITION
Northern District of California




                                               v.
 United States District Court




                                                                                         AS MOOT; GRANTING MOTION
                                  13                                                     FOR EXTENSION OF TIME TO FILE
                                        JIM ROBERTSON, et al.,                           DISPOSITIVE MOTION
                                  14
                                                     Defendants.
                                  15                                                     (Docket Nos. 26, 27)

                                  16

                                  17          Plaintiff, a California state prisoner, filed a civil rights complaint in pro se pursuant
                                  18   to 42 U.S.C. § 1983. The Court found the complaint stated cognizable claims and ordered
                                  19   the matter served on Defendants. Dkt. No. 8. Defendants’ dispositive motion was due
                                  20   December 1, 2020. Dkt. No. 22.
                                  21          On October 26, 2020, Plaintiff filed a motion for a postponement of his deposition,
                                  22   originally scheduled for November 12, 2020, until after he had an opportunity to review
                                  23   Defendants’ responses to his discovery requests. Dkt. No. 26. On November 23, 2020,
                                  24   Defendants filed notice that after the parties met and conferred, they agreed to reschedule
                                  25   the deposition to December 15, 2020. Dkt. No. 27. Accordingly, Plaintiff’s motion for a
                                  26   postponement is DENIED as moot.
                                  27          In light of the rescheduled deposition, Defendants request an extension of time to
                                  28   file their dispositive motion to which Plaintiff has agreed. Dkt. No. 27 at 2. Good cause
                                            Case 5:19-cv-07942-BLF Document 28 Filed 12/08/20 Page 2 of 2




                                   1   appearing, the motion is GRANTED. Defendants’ shall file a dispositive motion no later
                                   2   than January 29, 2021. Plaintiff’s opposition shall be filed no later than twenty-eight
                                   3   (28) days after Defendants’ motion is filed. Defendants shall file a reply no later than
                                   4   fourteen (14) days after Plaintiff’s opposition is filed.
                                   5             This order terminates Docket Nos. 26 and 27.
                                   6             IT IS SO ORDERED.
                                   7   Dated: _December 8, 2020____                                        ________________________
                                                                                                           BETH LABSON FREEMAN
                                   8
                                                                                                           United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order Denying Motion as Moot; Granting EOT to File Disp. Mot.
                                  27   C:\Users\HarwellT\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\QGE03K7W\07942Bulandr_eot.disp.mot.docx


                                  28                                                                   2
